Case: 12-14525   Date Filed: 04/30/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-14525
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:11-cv-23774-JAL

TIMOTHY SNEED,

                                                           Plaintiff-Appellant,

                                 versus

ROSA I. RODRIGUEZ,
In her individual and official capacity,
ELADIA CHAVEZ,
In her individual capacity,
BOARD OF DIRECTORS AND ADMINISTRATORS -
STATE OF FLORIDA JUDICIAL
QUALIFICATION COMMISSION,
In their individual and official capacities,
JUDICIAL QUALIFICATIONS COMMISSION
OF THE STATE OF FLORIDA,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                     ________________________
                            (April 30, 2013)
                 Case: 12-14525    Date Filed: 04/30/2013   Page: 2 of 3




Before MARCUS, KRAVITCH, and EDMONDSON, Circuit Judges.



PER CURIAM:



         Timothy Sneed, a Florida prisoner proceeding pro se, appeals the sua sponte

dismissal of his 42 U.S.C. § 1983 action. The District Court looked to Heck v.

Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and 28 U.S.C. §

1367. Sneed also appeals the denial of his motion for recusal of the magistrate

judge.

         Briefly stated, Sneed contended that he was fraudulently convicted in his state

criminal trial. The District Court properly dismissed the first two counts of the

complaint under Heck, given that the counts requested monetary damages, and

properly dismissed -- without prejudice -- the third count for lack of supplemental

jurisdiction. The district court also correctly found that Sneed had failed to

demonstrate improper bias by the magistrate: no abuse of discretion in denying

Sneed’s motion for recusal. Objectively viewed, the magistrate seems fully

impartial. Sneed alleged no facts that indicate that the magistrate held the kind of

antagonism toward him that made fair judgment impossible. For background, see

                                            2
              Case: 12-14525   Date Filed: 04/30/2013   Page: 3 of 3


Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 1157, 127 L.Ed.2d 474

(1994).

      AFFIRMED.




                                        3